Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 1 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 2 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 3 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 4 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 5 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 6 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 7 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 8 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 9 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 10 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 11 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 12 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 13 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 14 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 15 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 16 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 17 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 18 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 19 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 20 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 21 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 22 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 23 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 24 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 25 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 26 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 27 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 28 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 29 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 30 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 31 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 32 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 33 of 34
Case 20-21697-TPA   Doc 15-3 Filed 08/07/20 Entered 08/07/20 16:58:33   Desc
                       Loan Documents Page 34 of 34
